PER CURIAM.
General Order in Bankruptcy 13 (89 Fed. vii, 32 C. C. A. xvii) provides that:
“The appointment of a trustee by the creditors shall be subject to be approved or disapproved by the referee or by the judge.” •
*549In this case it appears that both the referee and the judge disapproved of the choice of the creditors for trustee. Under the facts as presented, we are not prepared to say that the discretion vested under the above rule was improperly exercised. See Collier on Bankruptcy (8th Ed.), pp. 886-889, and cases there cited.
The petition for a review is denied.